DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Receipt of Remarks/Amendments filed on 11/18/2021 is acknowledged. Claims 1-8, 10, 13, and 16 are cancelled. Claims 18-27 are new. Claims 9, 11-12, 14-15, and 17-27 have been amended and are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	
Priority
This application, 16464406, filed 05/28/2019 is a national stage entry of PCT/IB2017/000481, International Filing Date: 04/07/2017, which claims priority from Provisional Application 62434055, filed 12/14/2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2021 was filed after the mailing date of the Non-Final Office Action on 03/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner.
Withdrawal of Objections/Rejections
Applicant’s remarks, see p. 6, filed 06/29/2021, with respect to the 112(b) rejection of Claim 9 have been fully considered and are persuasive. Applicant has amended Claim 9 to i) recite that a therapeutically effective amount of a composition is topically applied to the subject to treat, alleviate, or reduce the acne vulgaris; ii) omit the language reciting “the negative effects of acne vulgaris”; iii) omit “related skin conditions”; iv) remove “until symptoms…are reduced or abated”. These rejections have been withdrawn. However, a new ground(s) of rejection is made in view of the amendment as described below.
Applicant’s remarks, see p. 6, filed 06/29/2021, with respect to the 112(b) rejection of Claim 15 have been fully considered and are persuasive. Applicant has amended Claim 15 to recite that the therapeutic effective amount of the aluminum fluoride/sulfur combination is about 0.2 to 2 grams per day. This rejection has been withdrawn. However, a new ground(s) of rejection is made in view of the amendment as described below.
Suggestions
	For grammatical consistency, the Examiner suggests putting a comma between “alleviating” and “or reducing”, i.e. “A method for treating, alleviating, or reducing…”. 

New and Modified Objections/Rejections as Necessitated by the Amendment Filed on 06/29/2021
Claim Objections
Claim 12 is objected to because of the following informalities:  “Ointment” is recited twice in the claim.  Appropriate correction is required.
Claim 24 is objected to for its recitation of “PABA”, which must be spelled out when it is first used. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11-12, 14-15, and 17-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 recites “sulfur" in “wherein the composition consists of aluminum fluoride or combinations of aluminum and fluoride salts which finally release aluminum fluoride and sulfur…”.  There is insufficient antecedent basis for this limitation in the claim because it is the only recitation of sulfur in the claim, and it is unclear where the sulfur is originating from. Thus, the metes and bounds of the claim is unclear and the claim is rejected. All claims depending from Claim 9 are also rejected.
Claim 11, which depends from Claim 9, recites “the elemental sulfur is in a concentration of about 0.5-5.0 % w/w”; Claim 15, which depends from Claim 9, recites “the aluminum fluoride/sulfur combination”; Claim 17, which depends from Claim 9, recites “sulfur in a concentration of about 0.5% to 5% w/w.” These claims lack antecedent basis because the  Claim 9 only indicates that the composition consists of aluminum fluoride or aluminum and fluoride. Therefore, these claims are also vague and rejected for indefiniteness. 
Claim 25 is rejected for its recitation of capric caprilic triglycerides, and separately triglycerides.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Thus, Claim 25 is rejected.
Claim Interpretation
Applicant’s amended transitional phrase of “consists of” in reference to the composition in Claim 9 is viewed as "open". The transitional term "consists of" is being read as open because the composition includes a wide range of compounds with overlapping scope and properties, and there is no evidence in the specification as filed that those additional components do not materially affect the basic and novel characteristics of the claimed invention. See In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). For example, the claim recites inclusion of sunscreen (Claims 9, 17, and 24).  ZnO is a known UV protectant/sunscreen, which the Applicant deems as active ingredient in Filippova’s composition; Vitamin E is one of the five active ingredient in Filippova, which Applicant claims as moisturizer (Claim 20). Additionally, the claim requires at least one antimicrobial agent, and Vitamin C is well known to have antibacterial properties. Therefore, it is unclear what components or ingredients are to be excluded from the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Applicant Claims
A method for treating,  alleviating, or reducing acne vulgaris in a subject, the method comprising: topically applying to the subject a therapeutically effective amount of a composition, wherein the composition consists of aluminum fluoride or combinations of aluminum and fluoride salts which finally release aluminum fluoride and sulfur as the sole active agents at least three of the following components selected form the group consisting of at least one thickener, at least one preservative, at least one moisturizer, at least one surfactant, at least one antimicrobial agent, at least one emollient, at least one sunscreen, at least one inactive carrier, and water; and continuing topically applying until symptoms of the acne vulgaris are reduced or abated at least once a day for a period of 1 to 12 week;  wherein the aluminum fluoride is in a concentration of about 0.2-1.0% w/w and the elemental sulfur is in a concentration of about 0.5-5.0 % w/w, and the therapeutic effective amount is about 0.2 to 2 grams a day.; wherein the composition is formulated as a lotion, cream, ointment, solution, mask, soap, moisturizer, powder, brilliantine, aerosol, pomade, gel, shampoo, mousse, wax, tonic, stick, or paste; wherein the composition comprises: aluminum fluoride in a concentration of about 0.01% to about 2% w/w; sulfur in a concentration of about 0.5% to 5% w/w; and at least three of the following components selected from the group consisting of: at least one thickener in a concentration of about 0.5% to about 5% w/w; at least one preservative in a concentration of about 0.01% to about 2% w/w; at least one moisturizer in a concentration of about 0.01% to about 5% w/w; at least one surfactant in a concentration of about 0.1% to about 5% w/w; and water from about 80% to 97% w/w.
Claims 9, 11-12, 14-15, and 17-27 are rejected under 35 U.S.C. 103 as being unpatentable over Dascalu, A. (WO 2014/102619 A2, 3 July 2014), hereinafter Dascalu, in view of Filippova, I. and Filippov, L. (US 9,023,399 B2, May 5, 2015), hereinafter Filippova.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Dascalu also teaches methods and compositions for the treatment and prevention of actinic keratosis and other skin damages, including acne vulgaris, with composition comprising aluminum fluoride or chemical compounds which releases aluminum fluoride (Abstract; [0034]). Dascalu teaches compositions that only requires aluminum fluoride (AlF3) as the active agent for the treatment of actinic keratosis, and allows for inclusion of additional active and non-active ingredients ([00017], [00022], [00049], [00051]-[00052], [00055]-[00065], Example 3). Dascalu exemplifies the use of AlF3 at 0.3% w/w in a base cream containing non-ionic surfactant, inactive carrier capric/caprylic triglyceride, propylene glycol, and water (Example 3). This amount of AlF3 falls inside the instantly claimed range. 
Dascalu also teaches inclusion of at least one thickener in a concentration of about 0.5% to about 20% w/w; at least one preservative in a concentration of about 0.01% to about 10% w/w; at least one surfactant in a concentration of about 5% to about 25% w/w ([00013]-[00014]). 
Dascalu recites that the topical composition is administered to subject at least once, twice, three times, four times or five times a day over a period of 1 to 12 weeks (Claims 15-16), thereby reading on the feature instantly claimed in Claim 14.
Thus, Dascalu renders obvious the features and amounts instantly claimed in Claims 9, 11-12, 14, and 17 apart from the sulfur (S). 
 Claims 17 and 18, Dascalu teaches thickener as a functional ingredient that may be present in the composition. Exemplary thickeners are cross-linked polyacrylate materials. Gums may be employed such as xanthan, carrageenan, gelatin, karaya, pectin and locust beans gum [00061]. 
Regarding Claims 17 and 19, Dascalu teaches preservative as another ingredient that may be present in the composition. Preservatives may include tetrasodium ethylene-diamine tetraacetic acid (EDTA), methylparaben, benzophenone-4, methylchloroisothiazolinone, sodium benzoatemethylisothiazolinone, and the like, and mixtures thereof [00062]. 
Regarding Claims 17 and 20, Dascalu also teaches moisturizers as ingredient that may be present in the composition. The inclusion of moisturizers may include wheat protein (e.g., laurdimonium hydroxypropyl hydrolyzed wheat protein), hair keratin amino acids, sodium peroxylinecarbolic acid, panthenol, tocopherol (Vitamin E), dimethicone, arachidylglucoside and the like, and mixtures thereof. Dascalu further teaches that the moisturizers are typically present in an amount from about 0.01% to 10% weight, preferably about 0.05% to 1.5% weight, more preferably, from about 0.1% to 1% weight of the composition, which overlaps with the amount instantly claimed in Claim 17 [00063]. 
Regarding Claims 17 and 21, Dascalu teaches that surfactants may be present in the composition. Acceptable surfactants include sodium Laureth sulfate, sodium laureth-13 carboxylate, disodium Laureth sulfosuccinate, disodium cocoamphodiacetate, glycol stearate, PEG- 150 distearate and the like, and mixtures thereof [00064]. 
 Claims 17 and 22, Dascalu teaches that antimicrobial agents may be present in the composition. Antimicrobial agent includes echinacea, golden seal, benzalkonium chloride, triclosan, benzethonium chloride, iodine, grape seed extract, pomegranate extract, green tea extract or polyphenols, and the like, or combinations thereof [00064]. 
Regarding Claims 17 and 23, Dascalu teaches that admixtures comprising AlF can also consist of water and carriers which will form a film ore layer on the skin that would provide resistance to washing off. Many preparations include emollients such as hydrocarbon oils and waxes, silicone oils, vegetable, animal or marine fats or oils, glyceride derivatives, fatty acids or fatty acid esters or alcohols or alcohol ethers, lecithin, lanolin and derivatives, polyhydric alcohols or esters, wax esters, sterols, phospholipids and the like, and generally also emulsifiers [00057]. 
Regarding Claims 17 and 24, Dascalu teaches that sunscreens may be included such as those materials commonly employed to block ultraviolet light. Illustrative compounds are the derivatives of PABA, cinnamate and salicylate [00058]. 
Regarding Claims 17 and Claim 25, Dascalu exemplifies an AlF composition with the base cream modified to contain inactive carriers deionized water, arachidyl alcohol, behenyl alcohol, arachidyl glucoside, montanov 202, cetearyl alcohol, capric/caprylic triglyceride, isopropyl palmitate, steareth-2, dimethicone, steareth-20, allantoin, propylene glycol, methylisothiazolinone (sheromix MT) and sodium benzoate (Example 2; [0050]).
Regarding Claim 26, Dascalu recites that the composition can be formulated as a solution, microemulsion, liposome, or other ordered structure suitable to high drug concentration [00053].
Claim 27, Dascalu teaches that AlF may be present as a salt; various fluoride embodiments include sodium fluoride monofluorophosphate, sodium fluoride, and stannous fluoride [00049].
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)

Dascalu does not expressly teach the addition of sulfur to compositions containing AlF3 as the only other active ingredient. However, Dascalu recites that the methods taught allows for co-administration of aluminum fluoride with an additional active agent including an anti-inflammatory agent [00073].
Filippova is in the same field of endeavor and teaches anti-inflammatory cream (Abstract). Filippova teaches that sulfur is a vital ingredient for dermatological products and is an excellent natural preservative since it has anti-inflammatory, antibacterial and antifungal properties; and that its uses include treatment of various cutaneous disorders such as psoriasis, seborrhoea, eczema-dermatitis, and lupus erythermatosus. Filippova also teaches that the inventive creams include between about 0% and about 8% by weight of microencapsulated USP sulfur, which reads on the instantly claimed sulfur and amount of sulfur in Claims 9, 11, and 17.
Regarding Claim 15, based on the teachings of Dascalu, a skilled artisan will apply a therapeutically effective amount of active ingredients in a topical composition at the desired frequency over a course of treatment per the teaching of Dascalu (Claims 15-16).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Filippova to Dascalu and arrive at the instantly claimed method of applying a composition consisting essentially of AlF3 and S (sulfur) only as the active ingredients in combination with the non-active ingredients in the amount taught by Dascalu for the treatment or reduction of acne vulgaris. 
Furthermore, one skilled in the art would try any of the five active ingredients recited by Filippova as a person with ordinary skill has good reason to pursue known options within his or her technical grasp and therefore also sulfur. One would be motivated to do so because Filippova recognizes sulfur as a vital ingredient for dermatological products and recognizes its anti-inflammatory property. See MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ2d 1385 (Supreme Court 2007).
Regarding the instantly claimed amounts, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Response to Arguments:
Applicant traverses the 103 rejection over Dascalu in view of Filippova. See last line of p. 6 through 4th paragraph of p. 9. Applicant appears to argue that the transition phrase “consists of” in the amended claim set closes the composition. Applicant argues that secondary art Filippova recites many active ingredients including zinc oxide, vitamins A .  
Applicant's arguments filed 06/29/21 have been fully considered but they are not persuasive. Firstly, the Examiner reminds the Applicant that Filippova modifies primary art Dascalu, and does not need to be limited in its composition.  Dascalu relies on Filippova for its teaching of sulfur. Filippova lists a finite number of active ingredients to add to the composition of Dascalu, i.e. it will not require too much “picking and choosing” from the skilled artisan. It must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect…. The combination is obvious”. KSR v. Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). Consistent with this reasoning, i.e., to simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect, it would have been obvious to have chosen the various combinations of features claimed from within the prior art disclosure (i.e., sulfur from Filippova) to arrive at the instantly claimed compositions. One skilled in the art would try any of the active ingredients recited by Filippova as a person with ordinary skill has good reason to pursue known options within his or her technical grasp and therefore also sulfur. One would be motivated to do so because Filippova recognizes sulfur as a vital ingredient for dermatological products and KSR International CO. v. Teleflex Inc. 82 USPQ2d 1385 (Supreme Court 2007).
Additionally, as indicated in the claim interpretation, the “consists of” language is interpreted by the Examiner  as an open language akin to “comprises of” because of the inclusion of a wide variety of compounds with overlapping scope in the claim set, which makes it unclear what compounds are necessarily excluded from the composition. Applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. See MPEP 2111.03.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 9, 11-12, 14-15, 17, 23 and 25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-13 of U.S. Patent 9,649,336 B2, hereinafter ‘336, in view of Filippova (US 9,023,399 B2, May 5, 2015) and Dascalu, A. (WO 2014/102619 A2, 3 July 2014), hereinafter Dascalu. 
Although the conflicting claims are not identical, they are not patentably distinct from each other.  
The instant claims are drawn to a method for treating or reducing the negative effects of acne vulgaris or related skin conditions in a subject, the method comprising: topically applying to 
The conflicting claims are drawn to methods and compositions for the treatment or prevention of actinic keratosis and/or for countering the effects of skin aging and/or damage, with the composition comprising aluminum fluoride in a therapeutically effective amount from about 0.10% to about 0.75% per weight of the topical composition. ‘336 teaches topical application of the composition at least 1-5 times daily over a period of 1-12 weeks (claim 7). ‘336 also teaches nonactive ingredients including carriers (Claims 5 and 8). 

Filippova cures the deficiency of ‘336 with respect to the incorporation of sulfur. The teachings of Filippova have been set forth in the 103 rejection above. Briefly, Filippova teaches that sulfur is an anti-inflammatory active ingredient that is suitable for incorporation in cosmetic compositions. Filippova also teaches the amounts recited in the instant claims. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of ‘336 and Filippova and arrive at the instantly claimed method of applying a composition consisting essentially of AlF3 and S only as the active ingredients in combination with the non-active ingredients in the amount taught by ‘336 and Filippova.  
With regards to Claim 17, the teachings of Dascalu have been set forth in the 103 rejection above. Briefly, Dascalu teaches a topical composition with AlF3 at 0.1-0.75%, and teaches inclusion of at least one thickener in a concentration of about 0.5% to about 20% w/w; at least one preservative in a concentration of about 0.01% to about 10% w/w; at least one surfactant in a concentration of about 5% to about 25% w/w (Claim 7). Dascalu recites that the topical composition is administered to subject at least once, twice, three times, four times or five times a day over a period of 1 to 12 weeks (Claims 15-16)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of ‘336, Dascalu, and Filippova and arrive at the instantly claimed method of applying a composition consisting essentially of AlF3 and S only as 
Regarding the instantly claimed amounts, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Regarding Claim 15, based on the teachings of ‘336, a skilled artisan will apply a therapeutically effective amount of active ingredients in a topical composition at the desired frequency over a course of treatment per the teaching of Dascalu (Claims 15-16).
‘336 teaches inclusion of inactive ingredients from the group consisting of montanov 202, capric/caprylic triglyceride, isopropyl palmitate, methylisothiazolmone and sodium benzoate, caprylic/Capric acids; medium chain triglycerides, PEG 400, PEG 3350, Poloxamer F127 and Pluronic F127, rendering obvious Claims 23, 25. 
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that Claims 9, 11-12, 14-15, 17, 23 and 25 of the instant application and Claims 2-13 of U.S. Patent 9,649,336 B2 are obvious variants and are not patentability distinct.

Claims 9, 11-12, 14-15, 17, and 26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 9-13 of US 7,452,556 B2, hereinafter '556, in view of Dascalu, and Filippova.
Although the conflicting claims are not identical, they are not patentably distinct from each other.

The conflicting claims are drawn to method of treating and preventing actinic keratosis and/or for countering the effects of skin aging and/or damage, with the composition comprising aluminum fluoride, elemental sulfur and resorcin, wherein the AIF3 is present in 0.15% to about 0.5%. '556 teaches topical application of the composition as a cream or ointment. ‘556 also teaches formulation as solution rendering Claim 26 obvious.

'556 also does not teach the composition comprising the active and non-active ingredients in the amounts claimed in instant Claims 11, 15, and 17, and does not teach the non-active ingredients or the period and frequency of the application.
Filippova and Dascalu cures the deficiencies of '556. The teachings of Filippova and Dascalu have been set forth in the 103 rejection above. Briefly, Filippova teaches the suitability of incorporating sulfur in cosmetic products as additional active ingredient because of its anti-inflammatory properties. Filippova also teaches amount of sulfur which overlaps with the instant claims. Dascalu teaches that AIF3 by itself is required in the composition, but may be added with other ingredients. Dascalu also teaches non-active ingredients and the application frequency as recited in the instant claims.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of '556, Dascalu, and Filippova and arrive at the instantly claimed method of applying a composition consisting essentially of AIF3 and S only as the active ingredients in combination with the non-active ingredients in the amount taught by '556, Dascalu, and Filippova.
Regarding the instantly claimed amounts, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.

Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that Claims 9, 11-12, 14-15, 17, and 26 of the instant application and Claims 9-13 of U.S. Patent US 7,452,556 B2 are obvious variants and are not patentability distinct.
Response to Arguments:
Applicant traverses the ODP rejection over ‘336 in view of Filippova and Dascalu for the same reasons as the 103 rejections.  
This argument is unpersuasive has already been addressed by the Examiner supra.
Applicant traverses the ODP rejection over ‘556 in view of Filippova and Dascalu because it is not obvious to remove resorcin from the ‘556 patent, and Applicant alleges that it was surprisingly discovered that the composition without the resorcinol improved the anti-acne drug efficacy.  The “consisting of” phrase excludes the resorcinol. 
This argument is unpersuasive has already been addressed by the Examiner supra. Briefly, the “consists of” language is interpreted by the Examiner as an open language akin to “comprises of” because of the inclusion of a wide variety of compounds with overlapping scope in the claims, which makes it unclear what compounds are necessarily excluded from the composition. Applicant has the burden of showing that the introduction of additional steps or components, i.e. resorcinol as is argued in this case, would materially change the characteristics of applicant’s invention. See MPEP 2111.03.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616